



EXHIBIT 10.9



SECOND AMENDMENT TO CHANGE IN CONTROL AGREEMENT


THIS SECOND AMENDMENT TO CHANGE IN CONTROL AGREEMENT (the “Amendment”) is made
and entered into as of September 30, 2015, by and between the Federal Home Loan
Bank of Des Moines (“FHLBDM”), a federally chartered corporation and successor
to Federal Home Loan Bank of Seattle (“FHLBS”), and Glen Simecek (“Executive”).
R E C I T A L S
WHEREAS, FHLBS and the Executive entered into that certain Change in Control
Agreement dated March 17, 2014, as amended on May 14, 2015 (the “Agreement”);
and
WHEREAS, the Agreement may be amended by a writing signed by FHLBDM and the
Executive; and
WHEREAS, FHLBDM and the Executive desire to amend the Agreement.
NOW, THEREFORE, the Agreement is hereby amended as follows:


A G R E E M E N T
Section 1.6 of the Agreement is hereby amended and replaced in its entirety with
the following:
1.6.    “Good Reason Termination” shall mean Executive’s voluntary termination
of his employment with FHLBDM for one of more of the following reasons:
(a)
the assignment of ongoing duties to Executive that are materially inconsistent
with Executive’s position; or

(b)    any material diminution in the Executive’s authority or responsibilities;
or
(c)
a material reduction in the Executive’s base salary, bonus opportunity under
applicable incentive compensation plans, or retirement plan benefits, unless
such reduction is made as part of a nondiscriminatory cost reduction plan
applicable to the Company’s total compensation budget; or

(d)
a material change by FHLBDM in the geographic location at which the Executive is
required to perform his services; or

(e)
a material diminution in the budget over which the Executive retains authority;
or

(f)    a material breach of this agreement by the FHLBDM.




--------------------------------------------------------------------------------







If (i) Executive provides written notice to FHLBDM of the existence of
circumstances that would justify a Good Reason Termination within (A) three
hundred sixty five (365) days after Executive has knowledge of the circumstances
pertaining to any of items (a), (b), or (d), or (B) ninety (90) days after
Executive has knowledge of the circumstances pertaining to any of items (c),
(e), or (f), which notice shall specifically identify the circumstances that
Executive believes justify a Good Reason Termination; (ii) FHLBDM fails to
correct the circumstances within thirty (30) days after receiving such notice;
and (iii) Executive resigns within fifteen (15) days after the FHLBDM fails to
correct such circumstances; then Executive’s termination shall be considered to
have been a Good Reason Termination for purposes of this Agreement.


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.
FEDERAL HOME LOAN BANK OF DES MOINES
By:                        
Michael L. Wilson
President


By:                        
Richard S.Swanson
Chief Executive Officer


EXECUTIVE
                        
Glen Simecek








